DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 70-81, 83-87, 89 and 90 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being unpatentable over, Kwok et al (US 2015/018008), with further evidence from Alden (as applied in rejection 2) and Kim et al (US 2008/0020499).
	Claims 75, and generic/common portions of 84 and 85: Kwok teaches the method as claimed – that is, single or plurality of (see Fig. 12) nanopores can be formed by dielectric breakdown in membranes.  Details in the abstract, figures 4A-D [0032], 6 and 7 [0036]. Electrolyte: [0042]. Fig. 12 teaches formation of plurality of nanopores Plurality of layers and the materials – see [0028]. Precise pore size formed, or pore enlarged – [0036]. Membrane formed in microfluidic channels – [0049]. Figure 4A-D depicts two layers, the first layer being silicon substrate, which is etched to limit to the second layer of SiNx [0036] (to the interface).

    PNG
    media_image1.png
    395
    532
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    357
    729
    media_image2.png
    Greyscale

	Regarding “each fluidic passage is configured to operate as a current limiting resistor” added by amendment in the RCE, figure 12 copied above and the [0049] clearly teaches that. The electrolyte in channels 120 will have a resistance that is between the electrode and the membrane.
	Regarding atomic layer deposition, Kwok teaches the method of vapor deposition [0032], which includes ALD. Specific vapor deposition such as ALD would depend on the material deposited and would have been within the capability of one of ordinary skill. Applicant admits on page 20 of the specification that ALD is a known process for depositing thin films. Deposition by sublayers is part of the process of ALD which is not patentable – see Alden, [0033], for further evidence. Formation of protective layer for etching and removal of the protective layer are well-known process steps for forming micro and nanochannels and are not patentable steps, unless otherwise shown. Kwok teaches the channels as formed by etching [0032].
Claims 76, 77: The recess or channel as defined and aspect ratio – see fig. 4A. They are also only different shapes and dimensions – MPEP 2144.04. Providing different target regions and different aperture sizes would have been obvious given the teaching of Kwok – that the aperture sizes can be varied [0039].
Claim 78: Electric resistance of the aperture with respect to the fluidic passage: this is inherent as the aperture opens up, fluidic passage resistance drops – see abstract and fig. 6.
Claim 79: regions, and different sized apertures: [0049], [0041].
Claim 80, 86, 89: plurality of layers: fig. 4A, [0028].
Claim 81, 84, 85: see fig. 4A. A recess or a fluidic passage is present in layer 42 (similar to applicant’s disclosure at page 10 and figs. 4-6). Also see fig. 12 and [0049].
Claim 82: width to depth ratio: [0032]; also, it is a design parameter that can be designed as desired by one of ordinary skill, unless otherwise shown.
Claim 83: constant voltage – fig. 6, [0033]. See fig. 3 for the application of potential difference. Regarding simultaneous, there is no indication in the reference that the voltage is not applied simultaneously. Dielectric breakdown causes formation of apertures or pores.
Claims 70-74 and 90: In addition to what is described above, and as seen in fig. 12 of Kwok, [0049], microfluidic channels are formed above membrane 41, in which the top electrodes are provided. Only one common electrode in the bottom side. This arrangement can provide nanopores each channel independently and provide an array of nanopores, which means voltage can be applied independently for each electrode, simultaneously, or one or more at a time. Kwok does not explicitly teach that the resistor resistance is 10% as high as the aperture (nanopore) resistance (or aperture resistance ten times the microfluidic channel resistance: a very wide margin indeed). Nonetheless, this resistance can be calculated from Kwok’s figure 5 – 8 which show the current vs. voltage data. The actual resistance required in the microfluidic channels for smooth formation of the nanopores could be easily determined by one of ordinary skill to design the setup, and is not patentable unless otherwise shown. The “at least ten target …” in claim 90: Kwok shows 4 in figure 12, which obviously can be extended to any number. [0049] teaches that it can be used for an array format on a single chip.
Regarding the passage being on the membrane, see the response to the affidavit infra.

Allowable Subject Matter
Claim 88 is allowed.
Response to Arguments
	The rejection over Alden is withdrawn, because rejection over Kwok, being the closest, is deemed sufficient, and to reduce the number of issues.
	The argument regarding Kwok:

    PNG
    media_image3.png
    130
    777
    media_image3.png
    Greyscale
is not persuasive. Paragraph [0049] teaches individual top electrode for each channel 120, with common bottom electrode. This arrangement will work for one or more channels at the same time, or all of them simultaneously.
	Applicant’s declaration: the declaration is unpersuasive for two reasons. (1) the channel 120 does have electrolyte and will have a resistance, which satisfy claims 70-74. (2) Even if channel 120 in Kwak is considered outside the membrane, there is a channel on the membrane on the underside. See illustrations copied herein of fig. 4A along with fig. 12. Claim defines a “fluidic passage” as covering a “plurality of target regions.” The passage as marked in Kwan does cover plurality of regions under channels 120. This passage has a resistance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777